Case 9:17-cv-81261-WPD Document 259-1 Entered on FLSD Docket 10/04/2019 Page 1 of 2




                        EXHIBIT A
   Case 9:17-cv-81261-WPD Document 259-1 Entered on FLSD Docket 10/04/2019 Page 2 of 2




From:                          MacLeod, William
Sent:                          Wednesday, September 25, 2019 12:30 PM
To:                            Robert J Palmersheim; Anand C. Mathew
Cc:                            Scott, Mark; John B. Williams Esq.
Subject:                       Privilege Log


Robert and Anand,

We have not received a privilege log from you, so we assume that you are not withholding any documents on
the basis of privilege. If I am mistaken and you have produced a log, would you please identify it? If you have
not produced one, would you please confirm that you have produced all responsive documents, and that you
are not relying on privilege to withhold any responsive documents from Checkpoint’s production?

Thanks,

Bill



WILLIAM MACLEOD
Partner

Kelley Drye & Warren LLP
Washington Harbour
3050 K Street NW, Suite 400
Washington, DC 20007
Tel: (202) 342-8811
Cell: (202) 258-2156

WWW.KELLEYDRYE.COM

wmacleod@kelleydrye.com




                                                        1
